DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-16, and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (Pub. No.: US 2019/0149279 A1), in view of (3GPP TSG-RAN WG2 # 105 bis, Xi’an, China, 8th April – 12th April 2019, R2-1903584, Source: NTT DOCOMO, Inc., Title: SPS enhancements for TSC traffic, Agenda item: 11.7.2.2, Scheduling Enhancements) .

Regarding Claim 1,	 Lee discloses a method for wireless communication by a user equipment (UE), comprising: (Lee, Fig. 12, [0175], and [0177] UE 900) 
a plurality of semi persistently scheduled (SPS) configurations (Lee, Abstract, paragraph [0006], Figs. 7, 9, and 11, plurality of SPS configurations), 
Lee does not explicitly disclose following:
receiving  an indication of each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions;
receiving information from a network entity for resolving a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and resolving the conflict based on the information.
However, Document NTT disclose following:
receiving  an indication of each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; (Document NTT, page 2, multiple SPS configuration groups are configured/active, page 1-2, SPS PDSCH)
receiving information from a network entity (Document NTT, page 2, when multiple SPS configuration groups are configured/active, introducing a configuration group index for each SPS configuration group is a straightforward way to manage and differentiate different SPS configuration groups.  This configuration group index also be used in the activation/deactivation DCI to indicate which configuration group is activated/deactivated) for resolving a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and resolving the conflict based on the information.  (Document NTT, page 3, For release 16 multiple active SPS configurations, UE transmits a SPS PDSCH based on one of the SPS configurations.  Even if the SPS resource and/or DMRS sequence is unique for the SPS configuration, if the HARQ ID pool is shared among multiple SPS configuration groups, HARQ process ID be unclear depending on the CURRENT_slot, periodicity and nrofHARQ-Processes.  In LTE HRLLC, this was resolved by defining nrofHARQ-Processes and HARQ ID offset per SPS configuration, and modify the equation, meaning the HARQ ID conflict cannot appear anymore between different groups of SPS configurations)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that that of Document NTT so that receiving  an indication of each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; receiving information from a network entity for resolving a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and resolving the conflict based on the information. The motivation to combine the teachings of Document NTT would achieve SPS enhancements including multiple SPS configurations, the shorter SPS periodicities and possible solutions to address NR supported CG/SPS periodicities. (Document NTT, section 1, section 2.1 to 2.4 and Summary of proposal)
  
Regarding Claim 3,	 The combination of Lee and Document NTT disclose the method of claim 1, wherein the information is received via downlink control information (DCI) prior to an occurrence of the second SPS occasion. (Document NTT, page 2, DCI, DCI to indicate which configuration group is activated/deactivated)
  
Regarding Claim 4,	 The combination of Lee and Document NTT disclose the method of claim 3, wherein: 
the DCI is received during a SPS occasion of one of the plurality of SPS configurations that occurs prior to the occurrence of the second SPS occasion. (Document NTT, page 2, section 2.1)
 
Regarding Claim 5,	 The combination of Lee and Document NTT disclose the method of claim 4, wherein the information is multiplexed with a data payload of the PDSCH transmission during the SPS occasion.  (Document NTT, page 2-3, section 2.1)

 Regarding Claim 6,	 The combination of Lee and Document NTT disclose the method of claim 3, wherein the DCI is received on resources used for transmission of a control channel prior to the occurrence of the second SPS occasion.  (Document NTT, page 2, section 2.1)

Regarding Claim 7,	 The combination of Lee and Document NTT disclose the method of claim 3, wherein: 
the information comprises a HARQ process ID offset for the second SPS occasion; and (Document NTT, page 2-3, section 2.1)
resolving the conflict comprises determining a third HARQ process ID for the second SPS occasion, based on the HARQ process ID offset. (Document NTT, page 2-3, section 2.1)
  
Regarding Claim 8,	 The combination of Lee and Document NTT disclose the method of claim 3, wherein the information comprises a third HARQ process ID for the second SPS occasion. (Document NTT, page 2-3, section 2.1, HARQ process ID)
 
Regarding Claim 9,	 The combination of Lee and Document NTT disclose the method of claim 3, wherein the information comprises a third HARQ process ID for the second SPS occasion and a fourth HARQ process ID for a third SPS occasion of one of the plurality of SPS configurations, wherein the third SPS occasion occurs after the second SPS occasion. (Document NTT, page 2-3, section 2.1, HARQ process ID, SPS configurations)
  
Regarding Claim 10,	 The combination of Lee and Document NTT disclose the method of claim 9, wherein: 
the DCI is a group DCI that is received prior to an occurrence of a transmission window comprising the second SPS occasion and the third SPS occasion; (Document NTT, page 2-3, section 2.1, DCI)
the group DCI is received during a SPS occasion that occurs prior to the transmission window; (Document NTT, page 2, section 2.1, DCI)
the group DCI further comprises an indication of a UE behavior that applies during the transmission window; and (Document NTT, page 2-3, section 2.1, DCI)
the UE behavior indicates at least one of: (i) whether to combine data from PDSCH transmissions of SPS occasions; (ii) whether to prioritize the PDSCH transmission of a SPS occasion outside of the transmission window; or (iii) whether to prioritize the PDSCH transmission of a SPS occasion within the transmission window. (Document NTT, page 2-3, section 2.1)
  
Regarding Claim 11,	 The combination of Lee and Document NTT disclose the method of claim 3, wherein: 
the DCI is received a predetermined amount of time prior to an occurrence of at least the second SPS occasion; and (Document NTT, page 2, DCI)
the predetermined amount of time is based on a periodicity of the SPS configuration associated with the second SPS occasion and a HARQ control and data processing delay. (Document NTT, page 2-3, section 2.1)
 
Regarding Claim 12,	 The combination of Lee and Document NTT disclose the method of claim 3, wherein: 
the information comprises an indication to refrain from monitoring for the PDSCH transmission during the second SPS occasion; and (Document NTT, page 2, section 2.1, SPS PDSCH)
the indication comprises (i) one or more bits that indicate the second HARQ process ID or (ii) the second HARQ process ID.  (Document NTT, page 2-3, section 2.1, HARQ process ID)
  
Regarding Claim 13,	 The combination of Lee and Document NTT disclose the method of claim 3, wherein the DCI includes only the information for resolving the conflict.  (Document NTT, page 2, section 2.1, DCI)

Regarding Claim 14,	 The combination of Lee and Document NTT disclose the method of claim 13, wherein the information comprises an indication of at least one of a HARQ process ID offset for the second SPS occasion, a third HARQ process ID for the second SPS occasion, the second SPS configuration, or the second SPS occasion. (Document NTT, page 2-3, section 2.1, HARQ process ID, HARQ process ID offset, SPS configurations)
 
Regarding Claim 15,	Lee discloses  an apparatus for wireless communication, comprising: (Lee, Fig. 12, [0175], [0177] UE 900) 
a receiver configured to: (Lee, Fig. 12, [0175], [0177] UE 900)
a plurality of semi persistently scheduled (SPS) configurations (Lee, Abstract, paragraph [0006], Figs. 7, 9, and 11, plurality of SPS configurations), 
a memory comprising computer-executable instructions; and (Lee, Fig. 12, paragraphs [0177]-[0178] memory 920)
one or more processors configured to execute the computer-executable instructions and cause the processing system to resolve the conflict based on the information. (Lee, Fig. 12, paragraphs [0177]-[0178] processor 910)
and a processing system comprising: (Lee, Fig. 12, paragraphs [0177]-[0178] processor 910)
Lee does not explicitly disclose following:
receive an indication of each SPS configuration allocating the apparatus with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; and
receive information from a network entity for resolving a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; 
 However, Document NTT discloses following:
receive an indication of each SPS configuration allocating the apparatus with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; and (Document NTT, page 2, multiple SPS configuration groups are configured/active)
receive information from a network entity (Document NTT, page 2, when multiple SPS configuration groups are configured/active, introducing a configuration group index for each SPS configuration group is a straightforward way to manage and differentiate different SPS configuration groups.  This configuration group index also be used in the activation/deactivation DCI to indicate which configuration group is activated/deactivated) for resolving a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; (Document NTT, page 3, For release 16 multiple active SPS configurations, UE transmits a SPS PDSCH based on one of the SPS configurations.  Even if the SPS resource and/or DMRS sequence is unique for the SPS configuration, if the HARQ ID pool is shared among multiple SPS configuration groups, HARQ process ID be unclear depending on the CURRENT_slot, periodicity and nrofHARQ-Processes.  In LTE HRLLC, this was resolved by defining nrofHARQ-Processes and HARQ ID offset per SPS configuration, and modify the equation, meaning the HARQ ID conflict cannot appear anymore between different groups of SPS configurations)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document NTT so that receive an indication of each SPS configuration allocating the apparatus with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; and receive information from a network entity for resolving a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion.  The motivation to combine the teachings of Document NTT would achieve SPS enhancements including multiple SPS configurations, the shorter SPS periodicities and possible solutions to address NR supported CG/SPS periodicities.  (Document NTT, section 1, section 2.1 to 2.4 and Summary of proposal)
 
Regarding Claim 16,	 Lee discloses a method for wireless communication by a network entity, comprising: (Lee, Fig. 12, [0175]-[0176] eNB 800) 
determining a plurality of semi persistently scheduled (SPS) configurations for a user equipment (UE) (Lee, Abstract, paragraph [0006], Figs. 7, 9, and 11, plurality of SPS configurations),
Lee does not explicitly disclose following:
 each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions;
detecting a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and 
transmitting information to the UE to resolve the conflict. 
However, Document NTT discloses following:
each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; (Document NTT, page 2, multiple SPS configuration groups are configured/active)
detecting a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and (Document NTT, page 3, For release 16 multiple active SPS configurations, UE transmits a SPS PDSCH based on one of the SPS configurations.  Even if the SPS resource and/or DMRS sequence is unique for the SPS configuration, if the HARQ ID pool is shared among multiple SPS configuration groups, HARQ process ID be unclear depending on the CURRENT_slot, periodicity and nrofHARQ-Processes.  In LTE HRLLC, this was resolved by defining nrofHARQ-Processes and HARQ ID offset per SPS configuration, and modify the equation, meaning the HARQ ID conflict cannot appear anymore between different groups of SPS configurations)
transmitting information to the UE to resolve the conflict.
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document NTT so that each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; detecting a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and transmitting information to the UE to resolve the conflict.  The motivation to combine the teachings of Document NTT would achieve SPS enhancements including multiple SPS configurations, the shorter SPS periodicities and possible solutions to address NR supported CG/SPS periodicities. (Document NTT, section 1, section 2.1 to 2.4 and Summary of proposal)
 
Regarding Claim 18,	 The combination of Lee and Document NTT disclose the method of claim 16, wherein the information is transmitted via downlink control information (DCI) transmitted prior to an occurrence of the second SPS occasion.  (Document NTT, page 2, section 2.1, DCI)
  
Regarding Claim 19,	 The combination of Lee and Document NTT disclose the method of claim 18, wherein: 
the DCI is transmitted during a SPS occasion of one of the plurality of SPS configurations that occurs prior to the occurrence of the second SPS occasion; and (Document NTT, page 2-3, DCI, DPS configurations)
the information is multiplexed with a data payload of the PDSCH transmission during the SPS occasion. (Document NTT, page 2-3, section 2.1, SPS PDSCH)
 
Regarding Claim 20,	 The combination of Lee and Document NTT disclose the method of claim 18, wherein the DCI is transmitted on resources used for transmission of a control channel prior to the occurrence of the second SPS occasion. (Document NTT, page 2-3, section 2.1, SPS, DCI)
 
Regarding Claim 21,	 The combination of Lee and Document NTT disclose the method of claim 18, wherein the information comprises a HARQ process ID offset for the second SPS occasion, the method further comprising determining a third HARQ process ID for the second SPS occasion, based on the HARQ process ID offset. (Document NTT, page 2-3, HARQ process ID offset, HARQ process ID)
 
Regarding Claim 22,	 The combination of Lee and Document NTT disclose the method of claim 18, wherein: 
the plurality of SPS configurations share a plurality of HARQ process IDs; (Document NTT, page 2-3, SPS configurations, HARQ process IDs)
the information comprises a third HARQ process ID for the second SPS occasion; and (Document NTT, page 2-3, section 2.1, HARQ process ID)
the third HARQ process ID is determined from (i) a subset of the plurality of HARQ process IDs that are not being used by the plurality of SPS configurations or (ii) a set of HARQ process IDs reserved for resolving at least the conflict. (Document NTT, page 2-3, section 2.1, HARQ process IDs, SPS configurations)
  
Regarding Claim 23,	 The combination of Lee and Document NTT disclose the method of claim 18, wherein the information comprises a third HARQ process ID for the second SPS occasion and a fourth HARQ process ID for a third SPS occasion of one of the plurality of SPS configurations, wherein the third SPS occasion occurs after the second SPS occasion.  (Document NTT, page 2-3, section 2.1, HARQ process ID, SPS configurations)
  
Regarding Claim 24,	 The combination of Lee and Document NTT disclose the method of claim 23, wherein: 
the DCI is a group DCI that is transmitted prior to an occurrence of a transmission window comprising the second SPS occasion and the third SPS occasion; (Document NTT, section 2.1, Fig. 1, SPS group, DCI)
 the group DCI is transmitted during a SPS occasion that occurs prior to the transmission window; (Document NTT, section 2.1, Fig. 1, SPS group, DCI)
the group DCI further comprises an indication of a UE behavior that applies during the transmission window; and (Document NTT, page 2, section 2.1, DCI)
the UE behavior indicates at least one of: (i) whether to combine data from PDSCH transmissions of SPS occasions; (ii) whether to prioritize the PDSCH transmission of a SPS occasion outside of the transmission window; or (iii) whether to prioritize the PDSCH transmission of a SPS occasion within the transmission window. (Document NTT, page 2-3, SPS PDSCH)

 Regarding Claim 25,	 The combination of Lee and Document NTT disclose the method of claim 18, wherein: 
the DCI is transmitted a predetermined amount of time prior to an occurrence of at least the second SPS occasion; and (Document NTT, page 2, DCI)
the predetermined amount of time is based on a periodicity of the SPS configuration associated with the second SPS occasion and a HARQ control and data processing delay.  (Document NTT, page 2-3, section 2.1 to 2.3, SPS periodicity)

Regarding Claim 26,	 The combination of Lee and Document NTT disclose the method of claim 18, wherein: 
the information comprises an indication to refrain from monitoring for the PDSCH transmission during the second SPS occasion; and (Document NTT, page 2-3, section 2.1, SPS PDSCH)
the information comprises (i) one or more bits that indicate the second HARQ process ID or (ii) the second HARQ process ID. (Document NTT, page 2-3, section 2.1, HARQ process ID)
 
Regarding Claim 27,	 The combination of Lee and Document NTT disclose the method of claim 18, wherein: 
the DCI includes only the information for resolving the conflict; and (Document NTT, page 2, section 2.1, DCI)
the information comprises an indication of at least one of a HARQ process ID offset for the second SPS occasion, a third HARQ process ID for the second SPS occasion, the second SPS configuration, or the second SPS occasion.  (Document NTT, page 2-3, section 2.1, SPS configurations, HARQ process ID)
 
Regarding Claim 28,	 The combination of Lee and Document NTT disclose the method of claim 16, wherein the conflict is detected after an occurrence of the first SPS occasion and prior to an occurrence of the second SPS occasion. (Document NTT, page 2-3, section 2.1, SPS)
  
Regarding Claim 29,	 The combination of Lee and Document NTT disclose the method of claim 16, wherein detecting the conflict comprises: (Document NTT, page 2-3)
determining that the HARQ process ID associated with the first SPS occasion and the HARQ process ID associated with the second SPS occasion are the same; and (Document NTT, page 2-3, section 2.1, HARQ process ID)
 determining that the HARQ process ID associated with the first SPS occasion has not been released within a threshold amount of time of an occurrence of the second SPS occasion. (Document NTT, page 2-3, section 2.1, HARQ process ID)
 
Regarding Claim 30,	 Lee discloses an apparatus for wireless communication, comprising: (Lee, Fig. 12, [0175], [0177] UE 900) 
a processing system comprising: (Lee, Fig. 12, paragraph [0177] processor 910)
a memory comprising computer-executable instructions; and  (Lee, Fig. 12, paragraph [0177]-[0178] memory 920)
one or more processors configured to execute the computer-executable instructions and cause the processing system to: (Lee, Fig. 12, paragraphs [0177]-[0178] processor 910)
determine a plurality of semi persistently scheduled (SPS) configurations for a user equipment (UE) (Lee, Abstract, paragraph [0006], Figs. 7, 9, and 11, plurality of SPS configurations),
Lee does not explicitly disclose following:
 each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; and
detect a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and 
a transmitter configured to transmit information to the UE to resolve the conflict.  
However, Document NTT discloses following:
each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; and (Document NTT, page 2, multiple SPS configuration groups are configured/active)
detect a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and (Document NTT, page 3, For release 16 multiple active SPS configurations, UE transmits a SPS PDSCH based on one of the SPS configurations.  Even if the SPS resource and/or DMRS sequence is unique for the SPS configuration, if the HARQ ID pool is shared among multiple SPS configuration groups, HARQ process ID be unclear depending on the CURRENT_slot, periodicity and nrofHARQ-Processes.  In LTE HRLLC, this was resolved by defining nrofHARQ-Processes and HARQ ID offset per SPS configuration, and modify the equation, meaning the HARQ ID conflict cannot appear anymore between different groups of SPS configurations)
a transmitter configured to transmit information to the UE to resolve the conflict. 
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee before the effective filing date of the claimed invention with that of Document NTT so that each SPS configuration allocating the UE with a set of SPS occasions for physical downlink shared channel (PDSCH) transmissions; and detect a conflict between a first hybrid automatic repeat request (HARQ) process identifier (ID) associated with a first SPS occasion of a first of the plurality of SPS configurations and a second HARQ process ID associated with a second SPS occasion of a second of the plurality of SPS configurations, wherein the first SPS occasion occurs prior to the second SPS occasion; and a transmitter configured to transmit information to the UE to resolve the conflict. The motivation to combine the teachings of Document NTT would achieve SPS enhancements including multiple SPS configurations, the shorter SPS periodicities and possible solutions to address NR supported CG/SPS periodicities. (Document NTT, section 1, section 2.1 to 2.4 and Summary of proposal)

6.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (Pub. No.: US 2019/0149279 A1), and (3GPP TSG-RAN WG2 # 105 bis, Xi’an, China, 8th April – 12th April 2019, R2-1903584, Source: NTT DOCOMO, Inc., Title: SPS enhancements for TSC traffic, Agenda item: 11.7.2.2, Scheduling Enhancements), in view of (3GPP TSG-RAN WG2 Meeting #105 bis, Xi’an, China, 08th-12th April 2019, R2-1903149, Revision of R2-1900152, Source: CATT, Title: MAC-specific aspects of SPS & CG Configurations, Agenda item: 11.7.2.2).

Regarding Claim 2,	 Lee and Document NTT disclose the method of claim 1,
	Lee and Document NTT do not explicitly disclose following:
	wherein the information is received via medium access control control element (MAC-CE) signaling.
	However, Document CATT (R2-1903149) disclose following:
 	wherein the information is received via medium access control control element (MAC-CE) signaling. (Document CATT (R2-1903149), page 2, MAC-CE)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Lee and Document NTT before the effective filing date of the claimed invention with that of Document CATT (R2-1903149) so that wherein the information is received via medium access control control element (MAC-CE) signaling.  The motivation to combine the teachings of Document CATT (R2-1903149) would introduce MAC CE for the method. (Document CATT (R2-1903149), Introduction, page 2, section 2, section 3 Conclusion: Proposal 3, and Proposal 4)

Regarding Claim 17,	 The combination of Lee, Document NTT, and Document CATT (R2-1903149) disclose the method of claim 16, wherein the information is transmitted via medium access control control element (MAC-CE) signaling.  (Document CATT (R2-1903149), page 2, section 2.2, MAC-CE)

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        

/Peter G Solinsky/Primary Examiner, Art Unit 2463